Citation Nr: 1031444	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-46 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected chondromalacia of the right knee prior to April 24, 
2008, from June 1, 2008 to September 28, 2009, and after December 
1, 2009.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Air Force, 
with active service from October 1978 to November 1998.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO).  

In June 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

At the June 2010 hearing, the Veteran submitted evidence directly 
to the Board, accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Issue not on appeal

In an April 2008 rating decision, the RO, inter alia, denied the 
Veteran's claims for (1) entitlement to an evaluation in excess 
of 20 percent for service-connected degenerative disc disease of 
the lumbar spine with metallic foreign body; and (2) entitlement 
to service connection for a fatty liver.  The Veteran expressed 
disagreement with the RO's denial of those issues in a April 2009 
statement and was provided a February 2010 statement of the case 
(SOC) which was also unfavorable to his claims.  However, he did 
not perfect his appeal by filing a VA Form 9 or similar document. 
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].  As such, those claims are not in 
appellate status.  


REMAND

The Veteran claims his service-connected chondromalacia of the 
right knee has worsened since his most recent VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

Additionally, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was afforded VA examinations for his 
right knee in December 2007 and, more recently, in December 2008.  
At those times, the examiners both indicated the Veteran 
complained of pain, swelling, and limited motion.  Both examiners 
found evidence of degenerative joint disease on x-ray.  

Subsequent to the Veteran's most recent VA examination, he 
underwent partial medial and lateral meniscectomy, chondroplasty 
of the patellofemoral joint and major synovectomy of the right 
knee.  See e.g., the June 2010 VA hearing transcript at pages 3 
and 8 and a September 2009 Report of Operation from R.T., M.D.  
At the Veteran's hearing before the Board in June 2010, the 
Veteran also produced private treatment records indicating 
details of his most recent surgery and current manifestations of 
his right knee.  The new records were accompanied by a waiver of 
local jurisdictional review, but clearly show the most recent 
December 2008 VA examination no longer reflects the current 
severity of the Veteran's condition.

During the Veteran's videoconference hearing in June 2010, 
moreover, the Veteran indicated his right knee pain had recently 
increased, necessitating enhanced use of pain medications. See 
the June 2010 VA hearing transcript at pages 4-5.  He further 
discussed occupational impairment and daily life impairment.  
Specifically, the Veteran noted that he had changed employment 
because his previous occupation was too taxing on his right knee. 
He also testified that he could no longer participate in 
recreational activities or perform duties around his home and 
with his family.  See the June 2010 VA hearing transcript at 
pages 5-9. 

While the Veteran testified that he has received VA and private 
treatment for his service-connected right knee disability, he 
specifically stated that there were no outstanding treatment 
records, VA or private other than the records provided at the 
time of the hearing.  

In light of the Veteran's testimony of increased symptomatology 
associated with his service-connected right knee disability and 
the medical evidence of right knee surgery since the most recent 
VA examination, the Board concludes that a new VA examination is 
necessary.  

VA's General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Therefore, the Board is of the opinion that a more 
recent VA examination is in order in this case for the purpose of 
ascertaining the current severity and manifestations of the 
Veteran's service-connected bilateral knee and pes planus 
disabilities.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected chondromalacia of the right knee.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  Since it is important "that 
each disability be viewed in relation to 
its history" 38 C.F.R. § 4.1 (2009), the 
Veteran's claims file must be made 
available to the examiner for review.  The 
examination report should expressly state 
if such a review of the claims file has 
taken place.  The examiner should report 
all signs and symptoms necessary for rating 
the Veteran's disability under the rating 
criteria, to include the range of motion of 
the right knee in degrees and any evidence 
of instability secondary to the Veteran's 
service-connected right knee disability.  
The presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness upon repetitive motion testing 
should also be noted, as should any 
additional disability due to these factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

2.  When the development has been 
completed, the case should be reviewed and 
readjudicated by the AMC on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a SSOC 
and be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


